Title: To James Madison from Gustavus B. Wallace, 20 April 1790
From: Wallace, Gustavus B.
To: Madison, James


Dr. SrFredbg Virga: Apl. 20h. 1790
Yours of the 10th. I receiv’d. Mr. Reynolds is now on his way to Newyork from what he inform’d me his partner got the Lists from a Clerk of the Treasury. Since I wrote you he receve’d some other Lists amounting to 3000 dollars due to the offi[c]ers of this state. The person that he corresponds with from this place and remits the Soldiers powers of Attorney to is William J. Vriedenburg No. 40 great Dock Street N. Y. What makes this Speculation worse is that he shews a Soldier a list with a smaller sum than is really due him, and gets a power of an Attorney for the whole that is due him with out mentioning the sum. There are Soldiers that have £24 due them and some less but on his list there appears to be none over Six dollars and this he buys for 1/6 or 2/.
We have nothing new here except a report yesterday that Mr. Burk of S C had fought Colo Hamilton a duel and that the latter had fallen. It is Scarcely Credited since I receive’d your Letter.
Tobacco is low from 18/. to 20 Corn 16/. to 18/. wheat 7/ a good prospect for a great Crop of wheat here. I am Sr your Most Obdt. & Very Humble Sevt:
Gust. B Wallace
